UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliestevent reported): February 6, 2008 Regal-Beloit Corporation (Exact name of registrant as specified in its charter) Wisconsin 1-7283 39-0875718 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 State Street, Beloit, Wisconsin 53511-6254 (Address of principal executive offices, including Zip code) (608) 364-8800 (Registrant’s telephone number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On February 6, 2008, Regal Beloit Corporation (the “Company”) issued a news release reporting the financial results of the Company for the financial periods ended December 29, 2007. A copy of the Company’s news release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable (b) Not Applicable (c) Not Applicable (d) Exhibits.The following exhibit is being furnished herewith: 99.1 News Release of Regal Beloit Corporation, dated February 6, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGAL BELOIT CORPORATION Date: February 6, 2008 By: /s/Paul J. Jones Paul J. Jones Vice President, General Counsel and Secretary REGAL BELOIT CORPORATION Exhibit Index to
